Exhibit 10.1

PROTECTION ONE, INC.

SENIOR MANAGEMENT

SHORT-TERM INCENTIVE PLAN

Effective January 1, 2007

The Protection One, Inc. Senior Management Short-Term Incentive Plan (“Plan”) is
intended to motivate officers and other members of senior management of the
Company and certain of its designated subsidiaries to achieve the highest level
of performance and to further the achievement of Protection One’s goals,
objectives, and strategies. The Plan is designed to reward exceptional
performance using financial incentives to supplement base compensation. Also,
the Plan is intended to enhance Protection One’s ability to attract and retain
talented employees. Finally, the Plan is intended to benefit Protection One in
the pursuit of its goals and objectives by stimulating and motivating the
participants, which will in turn enhance productivity.

1.           Definitions.  As used herein, the following words and phrases shall
have the following meanings unless the context clearly indicates otherwise:

(a)    Award:  The total incentive award made to a Participant under the terms
of the Plan.

(b)           Award Criteria:  The Financial and Discretionary criteria
described in Section 4, and as approved by the Board from time to time, and as
same may be amended from time to time in accordance with the terms hereof.

(c)            Base Compensation:  Annualized salary during the last half-month
pay period of 2007 paid to an employee, excluding overtime, bonuses,
commissions, or any pay element other than the base rate of compensation. Base
Compensation will be pro rated based on months of employment as a Participant,
e.g., Base Compensation for an eligible employee whose employment with
Protection One as a Participant commenced on July 1, 2007 will be calculated as
the product of (i) annualized salary in the last half-month pay period and (ii)
50%.

(d)           Board:  The Board of Directors of the Company.

(e)            CMS:  Any of Security Monitoring Services, Inc., a Florida
corporation (d/b/a Computerized Monitoring Services, Inc., or CMS), the
wholesale segment operation acquired in the merger with Integrated Alarm
Services Group, Inc., including Criticom International Corporation, which is or
shall be operationally combined with CMS to form Criticom Monitoring Services,
and their respective successors and assigns.

(f)              CMS Senior Management:  The individual employed by CMS who
holds the title of President and those individuals who are: (i) employed by CMS
in pay grades A, B or C of the wage and salary administration plan, and (ii)
employed by CMS not in pay grades A, B or C but designated as a member of Senior
Management by the CEO.

(g)           Company:  Protection One, Inc., a Delaware corporation, and its
successors and assigns.

(h)           Company Senior Management:  Those individuals who are: (i)
employed by the Company in pay grades A, B or C of the wage and salary
administration plan, and (ii) employed by the Company not in pay grades A, B or
C but designated as a member of Senior Management by the CEO.

1


--------------------------------------------------------------------------------


(i)               Designated Subsidiaries:  CMS, POAMI and NMF.

(j)               Discretionary Criteria:  Criteria which are based on financial
or non-financial criteria or both, applied in the discretion of the appropriate
managerial decision-maker to evaluate the performance of Participants, in
accordance with pay grade and management level as set forth in Section 2.

(k)            Executive Officers:  Those individuals who hold the following
officer positions: (i) President/Chief Executive Officer (“CEO”) of the Company
or POAMI; (ii) any Executive Vice President (“EVP”) of the Company or POAMI,
including without limitation the Executive Vice President and Chief Financial
Officer (“CFO”), the Executive Vice President and Chief Operating Officer
(“COO”), and the Executive Vice President and Chief Marketing Officer (“CMO”).

(l)               Incentive Period:  The twelve month period measured in the
final publication of the year-end consolidated Financial Statements of the
Company.

(m)         NMF:  Network Multi-Family Security Corporation, a Delaware
corporation, and its successors and assigns.

(n)           NMF Senior Management:  Those individuals who are: (i) employed by
NMF in pay grades A, B or C of the wage and salary administration plan, and (ii)
employed by NMF not in pay grades A, B or C but designated as a member of Senior
Management by the CEO.

(o)           Officers:  Those individuals employed by the Company or POAMI who
hold the following officer positions: (i) Vice President and Treasurer, (ii)
Vice President, General Counsel and Secretary, and (iii) Senior Vice President
of Customer Operations.

(p)           Participant:  Each (i) Executive Officer, Officer and member of
Senior Management, other than those Executive Officers, Officers and members of
Senior Management who are participants in a separate non-equity incentive plan
(other than retention programs), (ii) Senior Vice President Alliances (who is a
participant in a separate non-equity incentive plan), and (iii) employee who is
designated for participation in the Plan by the Board or the CEO pursuant to
Section 3, regardless of their participation in a separate non-equity incentive
plan.

(q)           Plan:  The Plan herein set forth, and as from time to time
amended.

(r)              POAMI:  Protection One Alarm Monitoring, Inc., a Delaware
corporation, and its successors and assigns and the retail segment acquired in
the Integrated Alarm Services Group, Inc. merger.

(s)            POAMI Senior Management:  Those individuals who are: (i) employed
by POAMI in pay grades A, B or C of the wage and salary administration plan, and
(ii) employed by POAMI not in pay grades A, B or C but designated as a member of
Senior Management by the CEO.

2


--------------------------------------------------------------------------------


(t)              Senior Management:  The Company Senior Management, POAMI Senior
Management, NMF Senior Management and CMS Senior Management.

(u)           Target Award Percentage:  That percentage of a Participant’s Base
Compensation which the Board (or the CEO pursuant to Section 3) shall from time
to time determine to be available to a Participant under the Plan, or which is
specified in any employment agreement with Participant, which employment
agreement is approved by the Board. As an example, a member of Senior Management
may be targeted to earn up to 25% of his/her Base Compensation as an Award if
all applicable criteria are achieved. The Target Award may apply to a class of
employees or to individual employees, at the discretion of the Board (or the CEO
pursuant to Section 3).

2.           Administration.  The Board shall have authority for establishing
the overall Plan, administering the Plan, determining whether actual individual
compensation awards will be paid, and approving the amount of the actual
individual compensation awards. The Board may delegate any or all of such
authority with respect to the Plan to a committee of the Board or, with respect
to decisions or determinations affecting Plan Participants other than the CEO or
CFO, to the CEO or CFO of the Company.

The members of the Board and all agents, officer, fiduciaries, and employees of
the Company shall not be liable for any act, omission, interpretation,
construction, or determination made in good faith in connection with their
responsibilities with respect to the Plan; and the Company hereby agrees to
indemnify the members of the Board and all agents, officers, fiduciaries, and
employees of the Company in respect to any claim, loss, damage, or expense
(including counsel fees) arising from any such act, omission, interpretation,
construction, or determination to the full extent permitted by law.

The day-to-day administration of the Plan with regard to specific classes of
Participants shall be as follows:

(a)            Executive Officers:  The Board has authority for the day-to-day
supervision of the Plan, including designation of the Executive Officers’ goals,
determination of the achievement of such goals, determination of the award size
relating to the goals, and the determination of the amount of the discretionary
award.

(b)           Officers:  The Board has authority for the day-to-day supervision
of the Plan including the designation of the Officers’ goals, determination of
the achievement of such goals, determination of the award size relating to the
goals, and the determination of the amount of the discretionary award.

(c)            Senior Management:  The Executive Officers have authority for the
day-to-day supervision of the Plan, including the designation of goals,
determination of the achievement of such goals, determination of the award size
relating to the goals, and the determination of the amount of the discretionary
award.

3.           Eligibility to Participate.  Only those employees who are
Participants, as that term is defined in Section 1(p) above, are Participants in
the Plan. The CEO shall determine, from time-to-time, whether the Plan should be
extended to other individuals or groups of employees of the Company or its
Designated Subsidiaries; provided, however, that the CEO shall not have
authority to extend the Plan to additional executive officers.

3


--------------------------------------------------------------------------------


4.           Award Criteria.  Awards under the Plan shall be calculated
utilizing the following three criteria for each Participant: (i) the Steady
State Net Operating Cash Flow (“SSNOCF”) Criterion, from which 50% of the Award
is derived, (ii) the Recurring Monthly Revenue (“RMR”) Criterion, from which 20%
of the Award is derived and (iii) the Discretionary Criterion, from which 30% of
the Award is derived. These criteria are further described below.

(a)            SSNOCF Criterion and RMR Criterion:  The purposes of these
measures are to foster a team orientation and to directly tie a Participant’s
incentive to the SSNOCF and RMR of the Company and the Designated Subsidiaries,
which the Company believes are key operating metrics and directly affect
shareholder value.

SSNOCF and RMR shall be calculated in a manner consistent with the method used
in the Company’s annual financial plan and approved by the Board. SSNOCF and RMR
shall be calculated both on a consolidated basis for the Company and also
calculated separately for each Designated Subsidiary. The RMR Criterion is based
on RMR in force at the end of the fiscal year. Each of the SSNOCF and RMR
Criterion shall be applied to Participants as follows:

·                            For Executive Officers, Officers and certain other
key corporate employees (as designated by the CEO), the applicable SSNOCF
Criterion and RMR Criterion shall be based one hundred percent (100%) on the
consolidated SSNOCF or RMR of the Company.

·                            For CMS Senior Management, the applicable SSNOCF
Criterion and RMR Criterion shall be based eighty percent (80%) on the SSNOCF or
RMR of CMS and twenty percent (20%) on the consolidated SSNOCF or RMR of the
Company.

·                            For NMF Senior Management, the applicable SSNOCF
and RMR Criterion shall be based eighty percent (80%) on the SSNOCF or RMR of
NMF and twenty percent (20%) on the consolidated SSNOCF or RMR of the Company.

·                            For Company Senior Management and POAMI Senior
Management, the applicable SSNOCF Criterion and RMR Criterion shall be based
eighty percent (80%) on the SSNOCF or RMR of POAMI and twenty percent (20%) on
the consolidated SSNOCF or RMR of the Company.

The foregoing calculations shall be adjusted to exclude the impact of the
following:

·                            Unbudgeted expenses related to (i) legal costs and
settlements, with respect to the Company, arising from matters that preceded the
tenure of current management (i.e., prior to April 2001); (ii) legal costs and
settlements, with respect to Integrated Alarm Services Group (“IASG”), arising
from matters that preceded Protection One’s merger with IASG (i.e., prior to
April 2007); (iii) non-cash stock-based compensation; (iv) costs arising from
the AMPS conversion; (v) costs arising from rebranding required by the agreement
with BellSouth; (vi) the initial marketed offering (and any unbudgeted benefits
of the IMO); and (vii) changes in working capital;

4


--------------------------------------------------------------------------------


·                            Unbudgeted increases or reductions in RMR that
results from (i) a billing system conversion; (ii) a change in estimate; (iii)
acquisitions of RMR (whether by purchasing assets or companies); (iv)
dispositions of RMR (whether by selling assets or subsidiaries); (v) the AMPS
conversion program; and (vi) cancellation of or material reduction of
Westminster Alarm’s, Protect America’s, and Apx’s wholesale monitoring RMR; and

·                            The creation cost associated with the IASG merger.

The calculation of Participants’ financial component will include a multiplier
of 0% to 200% (the “Financial Multiplier”) that will depend on performance
against plan.

The outcome desired from the Financial Multiplier for SSNOCF performance is to
yield a Financial Multiplier within a range of 0.0 if Actual SSNOCF is less than
Budgeted SSNOCF by 10% or more up to maximum of 2.0 if Actual SSNOCF is greater
than Budgeted SSNOCF by 10% or more.

The formula for calculating the Financial Multiplier for SSNOCF performance is
as follows:

(Actual SSNOCF — (90%) (Budgeted SSNOCF)) divided by ((10%) (Budgeted SSNOCF)) =
SSNOCF Financial Multiplier

The calculation for determining the SSNOCF Criterion component of the Award
under the plan is as follows:

SSNOCF Financial Multiplier X Target Award Percentage X SSNOCF Criterion
Percentage (50%).

The outcome desired from the Financial Multiplier for Actual RMR performance is
to yield (i) a Financial Multiplier of 1.0 if Actual RMR is within a range
defined as 1% less than Budgeted RMR to 1% greater than Budgeted RMR; (b) a
Financial Multiplier in the range of 0.0 to 1.0 if the ratio of Budgeted RMR to
Actual RMR is in the range of 98% to 99% of Budgeted RMR; and (iii) a Financial
Multiplier in the range of 1.0 to 2.0 if the ratio of Budgeted RMR to Actual RMR
is in the range of 101% to 102% of Budgeted RMR.

The formula for calculating the Financial Multiplier for RMR performance is as
follows:

If the ratio of Actual RMR to Budgeted RMR is 102% or greater, the Financial
Multiplier = 2.00

If the ratio of Actual RMR to Budgeted RMR is 98% or less, the Financial
Multiplier = 0.00

If the ratio of Actual RMR to Budgeted RMR is between 99% and 101%, the
Financial Multiplier = 1.00

For each 0.1% above 101% up to 102%, the Financial Multiplier increases by 0.10

For each 0.1% below 99% down to 98%, the Financial Multiplier decreases by 0.10

5


--------------------------------------------------------------------------------


The calculation for determining the RMR Criterion component of the Award under
the plan is as follows:

RMR Financial Multiplier X Target Award Percentage X RMR Criterion Percentage
(20%).

For example, for an Executive Officer with the maximum Multiplier for each of
the SSNOCF Criterion and the RMR Criterion, the calculation would be the sum of:

(a) 200% (Multiplier) x 60% (Target Award Percentage) x 50% (SSNOCF Criterion
Percentage) = 60% of Base Compensation for the SSNOCF Criterion award, and

(b) 200% (Multiplier) x 60% (Target Award Percentage) x 20% (RMR Criterion
Percentage) = 24% of Base Compensation for the RMR Criterion award.

In this example, the total of (a) and (b) equals 84% of Base Compensation.

For all Participants, the portion of Awards derived from the SSNOCF and RMR
Criteria is capped at 200% of 70% of Target Award Percentage of Base
Compensation (e.g., 84% of base salary for CEO, 56% of Base Compensation for
Officer, etc.).

(b)            Discretionary Criterion:  This criterion is based on individual
achievement and is intended (i) to provide a judgmental rating of a
Participant’s managerial effectiveness, and (ii) to recognize the importance of
intangible qualities of corporate performance. The rating (determined in
accordance with Section 2 above) is based on an assessment of qualitative issues
such as:

(i)          providing strategic direction

(ii)         providing leadership

(iii)        proactively managing change

(iv)       organizing developing, and utilizing the management team

(v)        creating an appropriate organizational environment

(vi)       providing effective external representation

(vii)      monitoring and evaluating performance and taking corrective actions.

Depending on individual achievement of these factors, the discretionary
component of Participants’ Awards may range from 0% to 30% (“Discretionary
Criterion Percentage”) of the Target Award Percentage. For example, for an
Executive Officer awarded a Discretionary Criterion Percentage of 30%, the
calculation would be: 60% (Target Award Percentage) x 30% (Discretionary
Criterion Percentage) = 18% of Base Compensation.

6


--------------------------------------------------------------------------------


5.           Payment of Awards.

(a)            Generally:  Awards under the Plan are payable annually. Payment
of Awards shall be made within two and one-half months of the end of the fiscal
year for which such Awards are attributable; provided, however, that if all or
any portion of Awards are paid prior to completion of the Company’s audited
financial statements for the Incentive Period, Participants will be required to
repay the Company the amount received in excess of what would have been paid
based on the Company’s audited results.

(b)           Termination of Employment:  Except as may be provided in a written
employment agreement between a Participant and the Company or a Designated
Subsidiary, a Participant who ceases to be continually employed by the Company
or a Designated Subsidiary during the Incentive Period shall not be eligible for
and shall forfeit all rights to an Award for such Incentive Period.

6.           Withholding for Taxes.  Awards under the Plan are subject the
withholding for applicable taxes and other charges.

7.           No Rights to Corporate Assets.  Nothing contained herein create any
equity, property, lien, security or other interest of any kind in any assets of
the Company or its subsidiaries, or create a trust or fiduciary relationship of
any kind between the Company and its subsidiaries, or the Board or any member
thereof, and any Plan Participant. Any claims for unpaid amounts under the Plan,
are and shall be unsecured.

8.           No Right to Acceleration or Deferral of Awards.  It is the intent
of the Board that the Plan meet the requirements of Section 409A of the Internal
Revenue Code, be operated in accordance with such requirements, and that amounts
payable pursuant to the Plan not be included in the wages or income of a
Participant until such time as the Award is actually paid to the Participant.
Accordingly, Participants have no right to elect to accelerate or to defer, nor
shall any amounts payable pursuant to the Plan be accelerated or deferred,
except as permitted under Section 409A of the Internal Revenue Code.

9.           Non-Assignability.  Participants’ rights and interests under the
Plan may not be transferred, assigned, mortgaged, or otherwise encumbered (an
“assignment”); nor shall such rights and interests be subject to seizure for the
payment of a Participant’s debts, judgments, alimony, or separate maintenance or
be transferable by operation of law in the event of a Participant’s bankruptcy
or insolvency. Any purported assignment by Participant of Participant’s rights
and interests under the Plan shall be void.

10.     Amendment and Termination.  Other than with respect to the 2007 Plan
year, the Board may from time to time and at any time alter, amend, suspend,
discontinue, or terminate the Plan. Amendments to the Plan will not operate
retroactively unless the amendment expressly so provides and is expressly agreed
to by the CEO.

11.     No Right of Employment.  Nothing contained in the Plan shall be
construed as conferring upon a Participant the right to continued employment
with the Company.

12.     Governing Law.  All rights and obligations under the Plan shall be
governed by, and the Plan shall be construed in accordance with the laws of the
State of Delaware.

7


--------------------------------------------------------------------------------


13.     Titles and Headings.  Titles and headings to sections herein are for
purposes of reference only and shall in no way limit, define, or otherwise
affect the meaning or interpretation of any provisions of the Plan.

14.     Effective Date.  This Plan is made effective as of January 1, 2007 and
supersedes all other existing short-term incentive plans of the Company and its
Designated Subsidiaries.

 

8


--------------------------------------------------------------------------------